Report of Independent Registered Public Accounting Firm The Board of Directors MACC Private Equities Inc. and subsidiary: We have examined management’s assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that MACC Private Equities Inc. (theCompany) complied with the requirements of Subsections(b) and (c) of rule 17f-2 under the Investment Company Act of 1940 as of September 30, 2008. Management is responsible for the Company’s compliance with those requirements. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with those requirements and performing such other procedures as we considered necessary in the circumstances.
